DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The abstract of the disclosure is objected to because legal phraseology, i.e., “comprises”, lines 2 and 7, should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 1) on page 7 of the specification, on the penultimate line of paragraph [0025], “0,5 mm” should be replaced by --0.5 mm--; 2) on line 1 of paragraph [0067] of the specification, “The preferred embodiment of the invention according to Figures 1 to 7” should be replaced by --The preferred embodiment of the invention according to Figures 2 to 7--, since Figure 1 is directed to the prior art, rather than  the preferred embodiment of the invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “A packing for heat and/or mass transfer between liquid and gaseous media in counter-flow”, and the claim also recites “in particular for water-cooling by air in cooling towers”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
In the present instance, claim 2 recites the broad recitation “the corrugation provide flow passages which are inclined”, and the claim also recites “preferably zig-zag shaped”, which is the narrower statement of the range/limitation.  The claim is 
In the present instance, claim 3 recites the broad recitation “the transition radii are less than 20%”, and the claim also recites “preferably less than 10%, even more preferably less than 5%”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 
In the present instance, claim 4 recites the broad recitation “a rib groove has a groove depth of 2 mm to 3 mm”, and the claim also recites “preferably of 2.2 mm to 2.8 mm, even more preferably 2.4 mm to 2.6 mm and most preferably of 2.5 mm”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 
In the present instance, claim 9 recites the broad recitation “a film pair passage with a polygonal”, and the claim also recites “preferably hexagonal passage”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 

In the present instance, claim 13 recites the broad recitation “the width of the first strip portion is at least 5 mm”, and the claim also recites “preferably between 7 mm and 18 mm, even more preferably between 8.5 mm and 9.5 mm”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
In claim 5, “the end regions” lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda ‘289.
.
Claims 5, 6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda ‘289 taken together with Bradley et al.
Maeda ‘289 (Abstract; Figs. 2-6, 10C-10E; col. 4, lines 44-51; col. 5, lines 19-35, 50-52, 60-67; col. 6, lines 1-5, 10-39; col. 7, lines 4-6) as applied above substantially discloses applicant’s invention as recited by instant claims 5, 6, and 10-13, except for end regions of the film elements being free of fine contouring, as recited by instant claims 5 and 6, and the corrugations of the contact sheets being formed by first, second and third strips, with the width of the first strip being less than that of the second and third strips and the second and third strips being inclined relative to the first strip.
Bradley et al (Figs. 1-3) disclose a packing element similar to that of Maeda ‘289, including a packing block having a plurality of adjacent corrugated sheets, with the corrugations of the sheets being inclined relative to the axis of the column holding the packing block, with corrugations of adjacent sheets crossing one another.  The packing sheets also include fine contouring (46,48) running transversely to the direction of the corrugations of the sheets, except in the inlet and outlet end regions of the sheets, which are devoid of the fine contouring (see Fig. 1).  The corrugations of the sheets are also formed by three adjacent strips, with the center (first) strip being narrower than the side (second and third) strips that are wider than the first strip and inclined to the first strip to form a three sided channel on each sheet, or a hexagonal channel when the sheets are arranged in their operable pairs (see Figs. 2 and 3).  It would have been obvious for an artisan at the time of the filing of the application, to modify the specific .
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/3-13-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776